      Case 2:20-cv-01915-HB Document 12 Filed 08/10/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JAMES WILLIAMS                       :             CIVIL ACTION
                                     :
          v.                         :
                                     :
THE KINTOCK GROUP, INC., et al.      :             NO. 20-1915


                                   ORDER

         AND NOW, this      10th   day of August, 2020, for the

reasons stated in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendants for judgment on the pleadings as

to Count II and Count IV of the complaint (incorrectly

denominated as a “partial motion to dismiss”) is DENIED.


                                         BY THE COURT:



                                           /s/ Harvey Bartle III
                                         ____________________________
                                                                  J.
